                                             Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 1 of 7




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ROBERT A. MILLER, JR.,                             Case No. 19-cv-07382-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9              v.                                        REMAND
                                  10     FORD MOTOR COMPANY, et al.,                        [Re: ECF 25]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is a Motion to Remand by Plaintiff Robert Miller (“Miller”). Mot. to

                                  14   Remand, ECF 25. Miller alleges that Defendant Ford Motor Company’s (“Ford”) Notice of

                                  15   Removal failed to meet the “burden of establishing that the amount in controversy satisfied the

                                  16   jurisdictional threshold of $50,000” under the Magnuson-Moss Warranty Act or prove fraudulent

                                  17   joinder of co-defendant Gosch Auto Group, Inc. (“Gosch”). Id. at 1. Ford did not file an

                                  18   opposition to Miller’s Motion to Remand. Pursuant to Civ. L.R. 7-1(b), the Court has determined

                                  19   that this motion is appropriate for decision without oral argument. Accordingly, the October 8,

                                  20   2020, hearing date is VACATED, and for the reasons stated below, the Court GRANTS Plaintiff’s

                                  21   Motion to Remand.

                                  22

                                  23    I.     BACKGROUND

                                  24           Plaintiff Robert A. Miller, Jr. (“Miller”) is a resident of California. Am. Compl. ¶ 2, ECF

                                  25   14. In June 2016, Miller purchased a 2016 Ford Fusion vehicle (“Vehicle”) from authorized Ford

                                  26   dealer Five Star Ford of Plano, Texas, and received an express written warranty. Id. ¶¶ 8-9. The

                                  27   Vehicle was purchased for a total of $38,939.76. Id. ¶ 11. Miller alleges the Vehicle contained or

                                  28   developed defects in its components, systems, and electronics during the warranty period. Id. ¶
                                              Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 2 of 7




                                   1   10. Plaintiff brought the Vehicle to Defendant Gosch Auto Group, Inc. (“Gosch”), a California

                                   2   corporation, for service and repair, but they were unable to have the Vehicle conform to applicable

                                   3   warranties. See id. ¶¶ 13-17, 30.

                                   4            On September 26, 2019, Miller filed suit in Santa Clara County Superior Court against

                                   5   Defendants setting forth nine causes of action based on the California Song-Beverly Consumer

                                   6   Warranty Act (“Song-Beverly”), Cal. Civ. Code §§ 1793-1795; Magnuson-Moss Warranty Act

                                   7   (“MMWA”), 15 U.S.C. § 2301 et seq.; and negligent repair. see Ex. A, Compl. ¶¶ 3-9, ECF 1-1.

                                   8   On November 7, 2019, Ford filed a Notice of Removal stating that this Court has federal question

                                   9   jurisdiction pursuant to the MMWA, supplemental jurisdiction over related state claims, and

                                  10   diversity jurisdiction due to fraudulent joinder. See Notice of Removal ¶¶ 3-7, ECF 1.

                                  11            On February 13, 2020, Miller submitted an amended complaint setting forth two causes of

                                  12   action: one against Ford for violation of the MMWA, and one against Gosch for negligent repair.
Northern District of California
 United States District Court




                                  13   Am. Compl. ¶¶ 19-36. Plaintiff seeks the following monetary relief in his amended complaint:

                                  14   actual damages, restitution, consequential and incidental damages, any remedies pursuant to

                                  15   MMWA, prejudgment interest at the legal rate, and any other relief the Court may deem proper.

                                  16   Id. at 7. In total, Miller alleges he suffered damages “in a sum to be proven in trial in an amount

                                  17   that is not less than $25,001.00.” Id. ¶ 11. No punitive damages are claimed. See id. at 7.

                                  18            On August 5, 2020, Miller filed a Motion to Remand alleging that Ford has failed to meet

                                  19   its burden in establishing that the MMWA amount in controversy of $50,000 has been met or that

                                  20   co-defendant Gosch was fraudulently joined to defeat diversity of citizenship. See Mot. to

                                  21   Remand 3, ECF 25-1.

                                  22

                                  23    II.     LEGAL STANDARD

                                  24
                                                If a federal court has subject matter jurisdiction over a civil case filed in state court, the suit
                                  25

                                  26   may be removed to federal court by the defendant. 28 U.S.C. § 1441(a). “A defendant may

                                  27   remove an action to federal court based on federal question jurisdiction or diversity jurisdiction.”

                                  28   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). “Federal jurisdiction exists
                                                                                            2
                                           Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 3 of 7




                                       only when a federal question is presented on the face of the plaintiff’s properly pleaded
                                   1

                                   2   complaint.” California ex rel. Sacramento Metro. Air Quality Mgmt. Dist. v. United States, 215

                                   3   F.3d 1005, 1014 (9th Cir. 2000). Diversity jurisdiction exists when the suit is between “citizen of

                                   4   different States” and “where the matter in controversy exceeds the sum or value of $75,000,
                                   5
                                       exclusive of interests or costs.” 28 U.S.C. § 1332. “If at any time before final judgment it appears
                                   6
                                       that the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §
                                   7
                                       1447(c).
                                   8
                                              The removal statute “is strictly construed against removal jurisdiction, and the burden of
                                   9

                                  10   establishing federal jurisdiction falls to the party invoking the statute.” Limon-Gonzalez v. Kia

                                  11   Motors Am., Inc., CV 20-4381 PA (JPRX), 2020 WL 3790838, at *1 (C.D. Cal. July 7, 2020)
                                  12   (citing California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004)). “Federal
Northern District of California
 United States District Court




                                  13
                                       jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”
                                  14
                                       Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
                                  15
                                              For removals based on diversity jurisdiction, the defendant must prove by a preponderance
                                  16

                                  17   of the evidence that the amount in controversy exceeds $75,000. See Chavez v. JPMorgan Chase

                                  18   & Co., 888 F.3d 413, 416 (9th Cir. 2018). The Court may look to the complaint, notice of

                                  19   removal, “as well as summary-judgment-type evidence relevant to the amount in controversy.” Id.
                                  20   Similarly, if the defendant seeks removal based on diversity where no complete diversity exists,
                                  21
                                       the defendant must prove the fraudulent joinder exception to the requirement for complete
                                  22
                                       diversity. See Hunter, 582 F.3d at 1043 (“one exception to the requirement for complete diversity
                                  23
                                       is where a non-diverse defendant has been fraudulently joined.”) (internal quotations omitted).
                                  24

                                  25          Fraudulently joined defendants who destroy diversity of citizenship do not defeat removal.

                                  26   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). “There is a general

                                  27   presumption against fraudulent joinder and the defendant’s burden of demonstrating that a joinder
                                  28
                                       is fraudulent is a heavy one.” Beutel v. Wells Fargo Bank N.A., No. 18-CV-03686-LHK, 2018
                                                                                        3
                                           Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 4 of 7




                                       WL 3084660, at *2 (N.D. Cal. June 22, 2018) (quoting Hunter, 582 F.3d at 1046) (internal
                                   1

                                   2   quotations omitted). Federal courts must find the joinder proper and remand the case to the state

                                   3   court “if there is a possibility that a state court would find the complaint states a cause of action

                                   4   against any of the resident defendants.” McAdams v. Ford Motor Co., No. 18-CV-07485-LHK,
                                   5
                                       2019 WL 2378397, at *4 (N.D. Cal. June 5, 2019) (quoting Grancare, LLC v. Thrower by and
                                   6
                                       through Mills, 889 F.3d 534, 548 (9th Cir. 2018)). Courts “may look beyond the pleadings to
                                   7
                                       evidence proffered by the parties” to resolve fraudulent joinder claims. Id.; see also Morris v.
                                   8
                                       Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir. 2001) (considering “summary judgment-type
                                   9

                                  10   evidence such as affidavits and deposition testimony”).

                                  11
                                        III.   DISCUSSION
                                  12
Northern District of California
 United States District Court




                                  13           A. Federal Question Jurisdiction 28 U.S.C. § 1331
                                  14           The MMWA allows “a consumer who is damaged by the failure of a supplier, warrantor,
                                  15
                                       or service contract to comply with any obligation under this chapter, or under a written warranty,
                                  16
                                       implied warranty, or service contract” to bring a “suit for damages and legal and equitable relief”
                                  17
                                       in “any court of competent jurisdiction in any State.” 15 U.S.C. § 2310(d)(1). Claims may not be
                                  18
                                  19   brought in federal court if the amount in controversy “of any individual claim is less than the sum

                                  20   or value of $25; or . . . less than the sum or value of $50,000 (exclusive of interests and costs)

                                  21   computed on the basis of all claims to be determined in this suit.” 15 U.S.C. § 2310(d)(3). It
                                  22   follows that federal courts will have subject matter jurisdiction over Miller’s claims if the total
                                  23
                                       amount in controversy is greater than or equal to $50,000. See id.; 28 U.S.C. § 1331; 28 U.S.C. §
                                  24
                                       1367.
                                  25
                                               The MMWA does not “indicate that the amount in controversy for [the MMWA] is
                                  26
                                  27   assessed any differently than the diversity jurisdiction requirement found in 28 U.S.C. § 1332.”

                                  28   Limon-Gonzalez, 2020 WL 3790838, at *2. The amount in controversy includes actual and
                                                                                          4
                                           Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 5 of 7




                                       punitive damages. See Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943). In the
                                   1

                                   2   Ninth Circuit, “a court must include future attorneys’ fees recoverable by statute or contract when

                                   3   assessing whether the amount-in-controversy requirement is met.” Fritsch v. Swift Transportation

                                   4   Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018).
                                   5
                                              Defendant has not demonstrated that the amount in controversy meets the $50,000 required
                                   6
                                       for federal question jurisdiction. As shown by Miller, his alleged damages of “a sum to be proven
                                   7
                                       in trial in an amount that is not less than $25,001.00” are an estimate only. Am. Compl. ¶ 11.
                                   8
                                       Several district courts in this Circuit have found that a plaintiff does not satisfy the amount in
                                   9

                                  10   controversy when alleging damages using speculative language. See, e.g., Limon-Gonzalez, 2020

                                  11   WL 3790838, at *2 (granting motion to remand and finding plaintiff’s allegations of “damages in
                                  12   an amount that is not less than $25,001.00” too speculative) (emphasis added); Steeg v. Ford
Northern District of California
 United States District Court




                                  13
                                       Motor Co., No. 19-CV-05833-LHK, 2020 WL 2121508, at *3 (N.D. Cal. May 5, 2020) (granting
                                  14
                                       motion to remand by reasoning that “Plaintiffs specif[ied] a monetary amount only once, when
                                  15
                                       they allege[d] that ‘Plaintiffs suffered damages ... in an amount not less than $25,000.01.’”)
                                  16

                                  17   (citation omitted) (emphasis added); Edwards v. Ford Motor Co., No. CV 16-05852 BRO

                                  18   (PLAX), 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016) (granting motion to remand where

                                  19   Plaintiff's complaint states that “‘Plaintiff suffered damages in a sum to be proven at trial’ of at
                                  20   least $25,000.”) (citation omitted) (emphasis added). Courts have also granted a motion to
                                  21
                                       remand where “[i]n the absence of any contradictory allegations in the Complaint, the Court
                                  22
                                       accepts Plaintiff's explanation that the $25,001.00 figure represents the combined total of actual
                                  23
                                       damages and civil penalties.” Feichtmann v. FCA US LLC, No. 5:20-CV-01790-EJD, 2020 WL
                                  24

                                  25   3277479, at *3 (N.D. Cal. June 18, 2020). This Court finds Miller’s alleged damages are

                                  26   speculative because the amended complaint references damages only once, uses ambiguous

                                  27   language, and only claims a total amount not less than $25,001. See Am. Compl. ¶ 11 (“Plaintiff
                                  28
                                       suffered damages in a sum to be proven at trial in an amount that is not less than $25,001.00”)
                                                                                        5
                                           Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 6 of 7




                                       (emphasis added).
                                   1

                                   2          Second, Miller no longer seeks civil penalties. See Am. Compl. at 7. This Court has found

                                   3   “where a plaintiff expressly alleges potential entitlement to the maximum civil penalty under the

                                   4   Song Beverly Act . . . the amount in controversy requirement likely will be satisfied.” Pestarino,
                                   5
                                       2020 WL 1904590 at *3. In Pestarino, this Court found a higher $75,000 amount in controversy
                                   6
                                       requirement to be satisfied solely on alleging actual damages exceeding $25,000, a two times civil
                                   7
                                       penalty, and attorneys’ fees. Id. Miller’s case can be distinguished because the amended
                                   8
                                       complaint no longer states a claim under the Song Beverly Act. This raises additional doubt as to
                                   9

                                  10   whether Miller alleges damages that would meet the $50,000 jurisdictional requirement.

                                  11          Lastly, Ford does not challenge Miller’s amount in controversy. Ford did not file an
                                  12   opposition to the Motion for Remand. As a result, Ford does not address the amount in
Northern District of California
 United States District Court




                                  13
                                       controversy after Miller amended his complaint. Ford’s assertion that “the amount in controversy
                                  14
                                       in fact exceeds $50,000” and the “Complaint on its face seeks recovery of more than $75,000”
                                  15
                                       relies on Miller’s prior claims of civil penalties and attorneys’ fees. Not. of Removal, ECF 1.
                                  16

                                  17   Moreover, Ford relies on the Vehicle purchase price of $38,939.76, but “has not provided any

                                  18   evidence of the total miles Plaintiff[] drove on the car, the actual agreed upon sale amount, or

                                  19   whether Plaintiff paid in full or agreed to financing (and if so, how many payments were made).”
                                  20   Chajon v. Ford Motor Company, No. 2:18-cv-10533-RGK(RAOX), 2019 WL 994019, at *1 (C.D.
                                  21
                                       Cal. Jan 8, 2019) (finding the lack of adjustments to Vehicle price leaves the Court “with
                                  22
                                       considerable doubt as to the amount in controversy”). By failing to take into account any
                                  23
                                       reduction for the use of the vehicle, Ford failed to show that the amount in controversy exceeds the
                                  24

                                  25   jurisdictional threshold. See Day v. FCA US LLC, No. ED CV 20-0615 FMO (EX), 2020 WL

                                  26   3047986, at *2 (C.D. Cal. June 8, 2020). This Court finds Defendants’ claim regarding the amount

                                  27   in controversy inadequate to satisfy the MMWA’s $50,000 amount in controversy requirement.
                                  28
                                                                                         6
                                           Case 5:19-cv-07382-BLF Document 26 Filed 09/17/20 Page 7 of 7




                                              B. Diversity Jurisdiction 28 U.S.C. § 1332
                                   1

                                   2          Since the Court could not conclusively establish that Miller’s claim satisfies the MMWA’s

                                   3   $50,000 amount in controversy requirement, Defendants necessarily cannot prove by a

                                   4   preponderance of the evidence that the amount in controversy is over $75,000 to satisfy the
                                   5
                                       requirement for diversity jurisdiction. Accordingly, Ford’s assertion of diversity jurisdiction by
                                   6
                                       fraudulent joinder does not need to be addressed.
                                   7

                                   8

                                   9    IV.   ORDER

                                  10                  For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Remand.

                                  11   Accordingly, the Court REMANDS this case. The Clerk shall remand this action to the Superior

                                  12   Court of California for the County of Santa Clara and close the case.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15   Dated: September 17, 2020

                                  16                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  17                                                    United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
